Appeal from a judgment of the County Court of Rensselaer County, rendered February 19, 1976, convicting defendant upon his plea of guilty to the crime of robbery in the second degree in violation of section 160.10 of the Penal Law and sentencing him to an indeterminate term of imprisonment not to exceed three years. On this appeal, defendant contends solely that his sentence was unduly harsh and severe. We disagree. Pursuant to subdivision 3 of section 60.05 of the Penal Law, a defendant convicted of robbery in the second degree in violation of section 160.10 of the Penal Law must receive an indeterminate sentence with a maximum of at least three years in accordance with subdivision 2 of section 70.00 of the Penal Law. Judgment affirmed. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.